— Appeal by the People, as limited by their brief, from so much of an order of the Supreme Court, Queens County (Chetta, J.), dated September 25, 1989, as granted that branch of the defendant’s omnibus motion which was to dismiss the first count of a two-count indictment charging the defendant with criminal possession of a controlled substance in the third degree, on the ground that the evidence before the Grand Jury was legally insufficient.
Ordered that the order is reversed insofar as appealed from, on the law, that branch of the defendant’s omnibus motion which was to dismiss the first count of the indictment is denied, the first count of the indictment is reinstated, and the matter is remitted to the Supreme Court, Queens County, for further proceedings on the indictment (see, People v Timmons, 127 AD2d 806; see also, People v Blue, 173 AD2d 836). Bracken, J. P., Kooper, Lawrence and Miller, JJ., concur.